             Case 5:17-cv-00072-BLF Document 519 Filed 04/14/20 Page 1 of 3




     PAUL ANDRE (SBN 196585)
 1
     pandre@kramerlevin.com
 2   LISA KOBIALKA (SBN 191404)
     lkobialka@kramerlevin.com
 3   JAMES HANNAH (SBN 237978)
     jhannah@kramerlevin.com
 4   HANNAH LEE (SBN 253197)
     hlee@kramerlevin.com
 5
     BENU WELLS (pro hac vice)
 6   bwells@kramerlevin.com
     KRAMER LEVIN NAFTALIS
 7   & FRANKEL LLP
     990 Marsh Road
 8   Menlo Park, CA 94025
 9   Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
10
     Attorneys for Plaintiff
11   FINJAN, INC.
12
                                 IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15                                        SAN JOSE DIVISION

16   FINJAN, INC., a Delaware Corporation,        Case No. 5:17-cv-00072-BLF-SVK
17
                    Plaintiff,                    PLAINTIFF FINJAN, INC.’S UNOPPOSED
18                                                MOTION TO WITHDRAW AND
            v.                                    SUBSTITUTE COUNSEL
19
     CISCO SYSTEMS, INC., a California
20   Corporation,
21
                    Defendant.
22

23

24

25

26

27

28


     FINJAN’S MOTION TO WITHDRAW AS COUNSEL                   CASE NO. 5:17-cv-00072-BLF-SVK
              Case 5:17-cv-00072-BLF Document 519 Filed 04/14/20 Page 2 of 3




 1          Pursuant to the Civil L.R. 7-11 and 11-5, Plaintiff Finjan, Inc. ( “Finjan) hereby
 2 moves the Court for an order permitting the withdrawal of its counsel of record, Paul Andre, Lisa

 3 Kobialka, James Hannah, Kristopher Kastens, Hannah Lee, Benu Wells, Cristina Martinez, Phuong

 4 Nguyen, Shannon Hedvat, Hien Lien, Yuridia Caire, Gregory Proctor, Daniel Williams, Melissa

 5 Brenner, Austin Manes, and Aaron Frankel of Kramer Levin Naftalis & Frankel LLP, and the

 6 appearance of substitute counsel, Roger Denning, Juanita Brooks, Frank Albert, Nicole Williams,

 7 Oliver Richards, Jared Smith, Alana Mannige, Megan Chacon and Aamir Kazi of Fish & Richardson

 8 P.C., on its behalf in this action.

 9          Fish & Richardson P.C. consents to such withdrawal and substitution of counsel.
10 Counsel for Cisco Systems, Inc. (“Cisco”) was informed of the proposed substitution and does not

11 oppose the motion.

12          Accordingly, Finjan respectfully requests that the Court grant the Proposed Order
13 attached hereto, and that all necessary changes be made to the Court’s records and ECF, and that

14 all future communications regarding this case be directed to the Fish & Richardson attorneys who have

15 already filed Notices of Appearance in this action, including Roger Denning, Juanita Brooks, Frank

16 Albert, Nicole Williams, Oliver Richards, Jared Smith, Alana Mannige, Megan Chacon and Aamir

17 Kazi.

18
                                                        Respectfully submitted,
19

20     DATED: April 14, 2020                       By: /s/ Lisa Kobialka
                                                       Paul Andre (State Bar. No. 196585)
21                                                     Lisa Kobialka (State Bar No. 191404)
                                                       James Hannah (State Bar No. 237978)
22                                                     Hannah Lee (State Bar No. 253197)
                                                       Benu Wells (pro hac vice)
23
                                                       KRAMER LEVIN NAFTALIS &
24                                                     FRANKEL LLP
                                                       990 Marsh Road
25                                                     Menlo Park, CA 94025
                                                       Telephone: (650) 752-1700
26                                                     Facsimile: (650) 752-1800
27                                                     pandre@kramerlevin.com
                                                       lkobialka@kramerlevin.com
28                                                     jhannah@kramerlevin.com
                                        1
     FINJAN’S MOTION TO WITHDRAW AS COUNSEL                            CASE NO. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 519 Filed 04/14/20 Page 3 of 3




                                           hlee@kramerlevin.com
 1
                                           bwells@kramerlevin.com
 2
                                           Attorneys for Plaintiff
 3                                         FINJAN, INC.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
     FINJAN’S MOTION TO WITHDRAW AS COUNSEL               CASE NO. 5:17-cv-00072-BLF-SVK
